            Case 3:14-cr-00175-WHA Document 1369 Filed 03/29/21 Page 1 of 9




 1   JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
 2      RSchar@jenner.com
        353 N. Clark Street
 3
        Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6      Kate Dyer (Bar No. 171891)
        kdyer@clarencedyer.com
 7      899 Ellis Street
 8      San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
 9   Facsimile: +1 415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
        Kevin J. Orsini (pro hac vice)
11      korsini@cravath.com
12      825 Eighth Avenue
        New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                               UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
18                                SAN FRANCISCO DIVISION

19
     UNITED STATES OF AMERICA,                       Case No. 14-CR-00175-WHA
20
                                  Plaintiff,         PG&E’S RESPONSE TO POST-
21                                                   HEARING ADDITIONAL REQUEST
                                                     FOR RESPONSES
22          v.
23                                                   Judge: Hon. William Alsup
     PACIFIC GAS AND ELECTRIC COMPANY,
24                                Defendant.
25

26

27

28

                 PG&E’S RESPONSE TO POST-HEARING ADDITIONAL REQUEST FOR RESPONSES
                                       Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1369 Filed 03/29/21 Page 2 of 9




 1                  Defendant Pacific Gas and Electric Company (“PG&E”) respectfully submits this

 2   response following the March 23, 2021 hearing and the Court’s Post-Hearing Additional Request

 3   for Responses (the “Post-Hearing Request”) (Dkt. 1364). In Section I, PG&E provides the Court

 4   with language for Proposed Conditions 11 and 12, as requested in the Post-Hearing Request. In

 5   Section II, PG&E describes its efforts to mitigate the customer and community impacts of PSPS.

 6   In Section III, PG&E responds to requests made by the Court during the March 23, 2021 hearing.

 7   I.     Proposed Conditions 11 and 12 with Consideration of Tree-Overstrike Exposure

 8                  In response to the Court’s request for a re-write of Proposed Conditions 11 and 12

 9   that incorporates consideration of tree-overstrike exposure, PG&E respectfully sets forth the

10   following language for Proposed Conditions 11 and 12:

11                  Proposed Condition 11

12                  In determining which distribution lines in Tier 2 or Tier 3 to
                    de-energize during a PSPS, PG&E must take into account all
13                  information in its possession and in the possession of its
                    contractors and subcontractors concerning the extent to which trees
14
                    and/or limbs are at risk of falling on those lines in a windstorm. In
15                  determining which distribution lines to de-energize during a PSPS
                    event, PG&E will implement this condition by July 1, 2021, by
16                  considering the existence of all outstanding vegetation
                    management work tagged “Priority 1” or “Priority 2” within
17                  PG&E’s service territory that is subject to potential
18                  de-energizations and which is forecast to satisfy PG&E’s minimum
                    fire potential conditions. [Subject to the approval of the California
19                  Public Utilities Commission, ]PG&E shall also consider the
                    approximate number of trees tall enough to fall on the line by using
20                  LiDAR, or other remote sensing and data-capture methods, to
                    approximate the relative amount of tree-overstrike exposure in
21                  areas that are subject to potential de-energizations and forecast to
22                  satisfy PG&E’s minimum fire potential conditions and, in
                    particular, by considering whether the area is in the 70th percentile
23                  or greater of tree-overstrike exposure as compared with other areas
                    subject to potential de-energizationirrespective of the health of the
24                  tree and irrespective of whether the tree stands outside or inside
                    prescribed clearances. The latter may be done by simply rating the
25                  total approximate number of such tall trees along a line as ‘None,’
26                  ‘Few,’ ‘Average’ or ‘Many,’ and by treating the ‘Many’ category
                    as posing a greater risk than the ‘Average’ category and the
27                  ‘Average’ category as posing a greater risk than the ‘Few’ category
                    and so on.
28
                                                  2
               PG&E’S RESPONSE TO POST-HEARING ADDITIONAL REQUEST FOR RESPONSES
                                     Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1369 Filed 03/29/21 Page 3 of 9




 1                  Proposed Condition 12

 2                  To the extent that such information shows that such trees and limbs
                    present a safety hazard in the event of a windstorm, PG&E must
 3                  make a specific determination with respect to that distribution line
 4                  and it must de-energize it unless PG&E finds in writing that there
                    are specific reasons to believe that no safety issue exists. PG&E
 5                  will implement this condition by July 1, 2021.

 6                  Because the state regulator that oversees the administration of PSPS events by
 7   California utilities objects to PG&E complying with the Proposed Conditions without first
 8   undergoing a state regulatory review, PG&E respectfully submits that the bracketed language
 9   above should also be included in the Proposed Conditions. (See Dkt. 1354 at 4.) Today, the
10   CPUC directed PG&E to work with CPUC staff to initiate an expedited process for review of
11   PG&E’s proposed implementation of Proposed Conditions 11 and 12 prior to the 2021 fire
12   season. In light of this directive, PG&E will be engaging with the CPUC to initiate that process,
13   and PG&E proposes that it keep the Court apprised of how that process proceeds. (See
14   Dkt. 1368 at 7-8.)
15   II.    Continuing Efforts to Mitigate the Impacts of PSPS Events
16                  PG&E acknowledges that its execution of PSPS events in 2019 identified areas
17   where it could improve to mitigate the impacts on customers and communities. PG&E
18   implemented a number of improvements in 2020 that resulted in more targeted PSPS events as
19   compared with 2019. PG&E developed and implemented for 2020 a 2 km-resolution weather
20   model which resulted in more precise event boundaries than did the 3 km-resolution model used
21   in 2019. Moreover, PG&E added or automated over 600 sectionalizing devices and line switches
22   to be used to de-energize certain portions of the lines inside the forecast weather event footprint,
23   while leaving other portions outside the weather event energized. PG&E also secured
24   450 megawatts of temporary generation to support substations and critical customers such as
25   hospitals, water and wastewater plants, emergency response personnel such as fire and police
26

27

28
                                                  3
               PG&E’S RESPONSE TO POST-HEARING ADDITIONAL REQUEST FOR RESPONSES
                                     Case No. 14-CR-00175-WHA
               Case 3:14-cr-00175-WHA Document 1369 Filed 03/29/21 Page 4 of 9




 1   stations, and telecommunications providers.1 Overall, PG&E de-energized 55% fewer customers

 2   in 2020 than it would have under similar weather conditions in 2019.

 3                  PG&E also reduced, for customers who were de-energized during a 2020 PSPS

 4   event, the amount of time that they were without power. Using the 2 km-resolution weather

 5   modeling, PG&E was able to declare weather “all clears” on a more granular level than in 2019,

 6   allowing PG&E to begin restoration patrols sooner. To expedite the rate at which restoration

 7   patrols could be conducted, PG&E also analyzed optimal routing methods for such patrols,

 8   nearly doubled the number of helicopters dedicated to such patrols, from 35 in 2019 to 65 in

 9   2020, and commissioned two airplanes with specialized equipment that allowed such patrols of

10   transmission lines to occur at night. Through these efforts, PG&E reduced the aggregate average

11   outage duration after the “all clear” from approximately 17 hours in 2019 to approximately

12   10 hours in 2020, or a reduction of 41%.

13                  One area identified for improvement following the 2019 PSPS events was

14   PG&E’s communications and notifications to customers, including with respect to Medical

15   Baseline customers. In 2020, PG&E notified over 99% of its Medical Baseline customers who

16   were in the final scope of de-energization prior to the de-energization event, despite the fact that

17   in-event weather shifts altered the de-energization footprints in every 2020 PSPS event. These

18   notifications were available in over a dozen languages, and included estimated energy-restoration

19   timing.

20                  To notify Medical Baseline customers in advance of an approaching PSPS event

21   in 2020, PG&E sent hourly text messages or made hourly phone calls and, if the customer had

22   not acknowledged receipt, sent personnel to knock on their door and leave a door hanger

23   notifying them of the event if no one answered. PG&E also shared through its updated and

24   secure PSPS Portal tool lists of Medical Baseline customers with appropriate county and tribal

25   emergency operations agencies. PG&E also launched a Portable Battery Program for low-

26
         1
          PG&E initiated the Energy and Communications Providers Coordination Group in early
27
     2020 to create a forum for communications providers to provide feedback on PG&E’s current
28   PSPS implementation protocols and to coordinate engagement before and during PSPS events.
                                                   4
                PG&E’S RESPONSE TO POST-HEARING ADDITIONAL REQUEST FOR RESPONSES
                                      Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1369 Filed 03/29/21 Page 5 of 9




 1   income Medical Baseline customers in Tier 2 and Tier 3 HFTDs and provided over

 2   5,550 batteries under this program by mid-January 2021.

 3                  PG&E further sought to improve its outreach to customers who could benefit

 4   from the Medical Baseline program, including in response to the COVID-19 pandemic. PG&E

 5   temporarily removed a requirement that applications to join the Medical Baseline program be

 6   accompanied by a certification from a medical practitioner, simplified the online application

 7   process and partnered with community-based organizations (“CBOs”) to drive adoption of the

 8   Medical Baseline program. As of December 1, 2020, enrollment in the Medical Baseline

 9   program increased by 26% across PG&E’s service territory in 2020.

10                  PG&E also launched a number of other initiatives in 2020 aimed at mitigating

11   PSPS impacts on certain communities. For example, PG&E and the California Foundation for

12   Independent Living Centers (“CFILC”) launched the Disability Disaster Access and Resources

13   Program (“DDARP”), a joint effort to aid elderly or individuals who rely on power for medical

14   or independent living needs. In addition to providing approximately 1,000 backup portable

15   batteries in addition to those discussed above, the DDARP works through local organizations to

16   provide accessible transportation, lodging, food and gas vouchers, promotion of the Medical

17   Baseline program, and emergency planning and education. PG&E also sought to initiate

18   mitigating the challenges that PSPS events pose for rural customers who rely on well water

19   powered by electricity by launching the Well-Pump Generator Program, which provides rebates

20   for qualifying customers who purchase backup generators. For the Access and Functional Needs

21   (“AFN”) community, PG&E established formal agreements with 97 partners to provide

22   resources, services and in-language communications before, during and after a PSPS event.

23   Together with these partners, PG&E provided vulnerable customers, among other things,

24   assessments for backup power support, services like grocery delivery and the delivery of

25   30,000 food boxes.

26                  PG&E also deployed programs that were aimed at mitigating the effects of PSPS

27   for customers more generally. For example, PG&E’s PSPS websites were updated to manage

28
                                                  5
               PG&E’S RESPONSE TO POST-HEARING ADDITIONAL REQUEST FOR RESPONSES
                                     Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1369 Filed 03/29/21 Page 6 of 9




 1   enhanced bandwidth during PSPS events so that emergency information was accessible to

 2   customers, and to include additional preparedness content. And during 2020 PSPS events,

 3   PG&E activated a total of 245 community resource centers that served approximately

 4   50,000 visitors and were equipped with medical-device charging, mobile battery chargers and

 5   bottled water amongst other service offerings.

 6                  In a recent survey of customers impacted by PSPS events in 2020, 60% reported

 7   that PG&E improved the handling of PSPS events over 2019 and only 10% reported our

 8   handling to be worse. While substantial challenges remain (as reflected in feedback from the

 9   community and agencies), PG&E believes substantial progress was made in 2020. In 2021,

10   PG&E intends to continue building on these efforts.

11   III.   Requests from the March 23, 2021 Hearing

12                  During the March 23, 2021 hearing, the Court requested that PG&E follow-up

13   with additional information on three topics.

14                  First, the Court asked PG&E for certain additional information regarding PG&E’s

15   presentation to the CPUC regarding PSPS. (See Dkt. 1358-1 at 5-9.)

16                  PG&E is producing as Exhibit A an extension of that presentation that includes,

17   for 2019, the estimated impact that PG&E’s tree-overstrike and Priority 1 and Priority 2

18   proposals may have had in expanding the scope of PSPS events under the models PG&E had in

19   place in 2020, as well as compared with the historical 2019 events themselves. PG&E reiterates

20   that the figures included in the chart are approximations that are based on several assumptions,

21   but PG&E believes that they are directionally representative of the impact that these differences

22   in PSPS protocols could have had if applied in 2019. In particular, PG&E notes that the

23   projected impact of considering Priority 1 and Priority 2 trees is likely larger than it would have

24   been had PG&E contemporaneously implemented this proposal, including because, as described

25   during the March 23 hearing, if PG&E implements this proposal, it expects to mitigate some or

26   all relevant outstanding Priority 1 and Priority 2 trees within the forecast adverse weather

27   footprint in the lead-up to a potential PSPS event.

28
                                                  6
               PG&E’S RESPONSE TO POST-HEARING ADDITIONAL REQUEST FOR RESPONSES
                                     Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1369 Filed 03/29/21 Page 7 of 9




 1                  In the time period allotted by the Court for responding to these requests and in

 2   light of other analyses PG&E is conducting in preparation for fire season, PG&E was unable to

 3   prepare a similar analysis for 2020 or to add the impact of Priority 1 and Priority 2 trees to the

 4   2010 through 2019 analysis, but PG&E will continue to work on such analyses if requested by

 5   the Court. While PG&E will work to promptly provide any further analyses needed, PG&E

 6   respectfully notes that the meteorology team that would prepare these analyses would need to

 7   manage such requests against pending work needed to meet operational and Wildlife Mitigation

 8   Plan commitments.

 9                  Second, the Court inquired about a post-Carr Fire restoration database maintained

10   by PG&E contractor Mountain G. Enterprises, Inc. (“MGE”). The Court asked PG&E to

11   confirm “[w]hether or not [MGE’s] database exists in the exact same form today as it did back

12   then [in 2018]”, to confirm “that database [is] still intact” and to inform MGE that the Court

13   considers the database “evidence that should be preserved”.

14                  After the hearing, PG&E followed-up with MGE. PG&E is producing that

15   correspondence as Exhibit B. As shown in that correspondence, MGE relayed to PG&E that

16   MGE had provided PG&E “with all Carr Fire Collector and ArcGIS data” and that MGE would

17   “continue to preserve all Carr Fire related records currently in its possession and control”.

18                  Third, the Court asked PG&E to explain how PG&E calculates the distance

19   between the Gray Pine of interest and the property that belonged, as of the post-Carr Fire

20   restoration effort, to the individual referred to in Question 3 of the Court’s March 22, 2021

21   Request for Information at Tomorrow’s Hearing. (Dkt. 1356.)

22                  PG&E used the County of Shasta Geographic Information System’s online

23   “Shasta County Map Viewer” to calculate the distance from the nearest point of what PG&E

24   understands to be the subject property’s intersection with Zogg Mine Road to the location of the

25   PG&E pole closest to the Gray Pine of interest, the GPS coordinates of which are

26   40.5389094944, -122.562904435, as recorded in PG&E’s database. PG&E understands that the

27   Shasta County Map Viewer displays property boundaries, including those of a property that

28
                                                  7
               PG&E’S RESPONSE TO POST-HEARING ADDITIONAL REQUEST FOR RESPONSES
                                     Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1369 Filed 03/29/21 Page 8 of 9




 1   public records indicate belonged to the individual in question during the post-Carr Fire

 2   restoration effort. PG&E utilized the measurement tool available in the Shasta County Map

 3   Viewer to measure the distance in yards between the two points, which calculated a distance of

 4   522 yards.

 5                  A screenshot of the Shasta County Map Viewer, taken on March 29, 2021 in

 6   connection with preparing this response as an image illustrative of the process described above,

 7   is being provided as Exhibit C.

 8                  During the March 23 hearing, PG&E referenced records provided to the Court

 9   that suggest that the individual in question appears to have been threatening to brandish her

10   firearm in areas beyond her property boundaries. (See Ex. J-6 to Dkt. 1323-10 at 30 (stating that

11   the individual “had blacked out at least one of her neighbor’s trees and told the PIs that no tree

12   crew would touch the tree she blacked out. Furthermore, she would brandish her firearm again if

13   she saw someone cutting the tree”).)

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  8
               PG&E’S RESPONSE TO POST-HEARING ADDITIONAL REQUEST FOR RESPONSES
                                     Case No. 14-CR-00175-WHA
           Case 3:14-cr-00175-WHA Document 1369 Filed 03/29/21 Page 9 of 9




 1   Dated: March 29, 2021                     Respectfully Submitted,

 2                                             JENNER & BLOCK LLP
 3

 4                                          By:    /s/ Reid J. Schar
                                                  Reid J. Schar (pro hac vice)
 5
                                               CRAVATH, SWAINE & MOORE LLP
 6

 7
                                            By:    /s/ Kevin J. Orsini
 8                                                Kevin J. Orsini (pro hac vice)

 9                                             CLARENCE DYER & COHEN LLP
10

11                                          By:    /s/ Kate Dyer
                                                  Kate Dyer (Bar No. 171891)
12

13                                          Attorneys for Defendant PACIFIC
                                            GAS AND ELECTRIC COMPANY
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               9
            PG&E’S RESPONSE TO POST-HEARING ADDITIONAL REQUEST FOR RESPONSES
                                  Case No. 14-CR-00175-WHA
